COURT OF APPEALS
SECOND
DISTRICT OF TEXAS
FORT WORTH
NO. 2-02-394-CV
 
CECILE PHILLIPS, JERRY PHILLIPS,                                                         APPELLANTS
MARK KIRKSEY, BELINDA BATCHELOR,
ROBERT DASSOW, THE ACCENT
GROUP, INC., KASTEN ENTERPRISES,
INC., SARR CORPORATION, THAI
VO, GETO ENTERPRISES, INC., AND
CITIZENS FOR FAIR AMUSEMENT
ASSOCIATION
V.
THE CITY OF ARLINGTON, TEXAS                                                           APPELLEES
AND TIM CURRY, IN HIS OFFICIAL
CAPACITY AS DISTRICT ATTORNEY
OF TARRANT COUNTY, TEXAS
 
AND
 
THE CITY OF ARLINGTON, TEXAS                                                         APPELLANT
V.
CECILE PHILLIPS AND JERRY PHILLIPS                                                    APPELLEES
 
----------
FROM THE 236TH DISTRICT COURT OF
TARRANT COUNTY
----------
MEMORANDUM
OPINION(1)
AND JUDGMENT
----------
       
We have considered the "Appellants' Motion To Dismiss Appeal" and the
"Appellee/Cross-Appellant City of Arlington's Motion To Dismiss
Appeal." It is the court's opinion that the motions should be granted;
therefore, we dismiss the appeal. See TEX. R.
APP. P. 42.1(a)(1), 43.2(f).
       Costs
of the appeal shall be paid by the party incurring the same, for which let
execution issue.
 
                                                           PER
CURIAM
 
PANEL B: LIVINGSTON, DAY, and WALKER, JJ.
DELIVERED: June 12, 2003

1. See Tex. R. App. P. 47.4.